Citation Nr: 0510169	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-03 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to July 
1966.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In this decision, the RO denied the 
claim for entitlement to service connection for diabetes 
mellitus, to include whether presumptive service connection 
is warranted under the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) for exposure to toxic 
herbicides.  During the pendency of this appeal, the veteran 
changed his residence to the State of California.  His claim 
was then transferred to the RO in San Diego, California, 
which currently has jurisdiction over the claim.  

The veteran requested a hearing before VA in his substantive 
appeal received in January 2003.  He withdrew this request in 
August 2003, which was confirmed in writing in October 2003.  
See 38 C.F.R. § 20.702(e) (2004).  


FINDINGS OF FACT

1.  The veteran had active service in the waters off the 
shore of the Republic of Vietnam.  

2.  The veteran has a current diagnosis of diabetes mellitus, 
type II.  


CONCLUSION OF LAW

The veteran is entitled to service connection for diabetes 
mellitus, type II.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran's VA outpatient medical records dated in April 
2000 noted that he was diagnosed with Type 2 diabetes 
mellitus.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of establishing service connection for a 
disability resulting from exposure to a toxic herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e), including Type II 
diabetes, shall have become manifest to a degree of 10 
percent or more at any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(ii).  The provisions of 
38 C.F.R. § 3.307(a)(6) state that service in Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  

According to the VA General Counsel's precedent opinion 
VAOPGCPREC 27-97 (July 23, 1997), the provisions of 
38 U.S.C.A. § 101(29) (definition of Vietnam Era veteran) do 
not consider service on a "deep-water vessel" in the waters 
off the shores of Vietnam as service in the Republic of 
Vietnam.  However, the GC also concluded that reference to 
service in the Republic of Vietnam in the provisions of 
38 U.S.C.A. § 1116 does include service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  

The veteran's service personnel records and information from 
the National Personnel Records Center (NPRC) show that he was 
in Vietnam from June 24, 1965, to June 30, 1965; July 18, 
1965, to July 24, 1965; August 5, 1965, to August 30, 1965; 
and September 24, 1965, to October 22, 1965.  The veteran's 
DD 214 shows that his last duty assignment was the USS Floyd 
B. Parks.  His military occupational specialty was a deck 
hand.  

The evidence of record includes excerpts from the USS Floyd 
B. Parks deck log, showing the ship was anchored in Da Nang 
Harbor in Vietnam, on July 19 and 21, 1965; and September 26, 
27, 28, and 29, 1965.  In his substantive appeal, the veteran 
indicated leaving the ship to dispose trash, remove and bring 
on board supplies and equipment, and other similar functions 
while in port.  His military occupational specialty as a deck 
hand and his service records are not inconsistent with his 
claim of having left the ship while it was in port.  Thus 
service connection for diabetes mellitus on a presumptive 
basis is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
relatively balanced, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.  The 
veteran is entitled to the application of the benefit of the 
doubt, and the Board finds that he incurred diabetes mellitus 
as a result of his active service.  

(Continued on next page.)



ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is granted.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


